—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Onondaga County Family Court (Buck, J.). We add only that the contention of respondent that the court erred in not obtaining a psychological evaluation is without merit. The decision whether to direct a psychological or social evaluation in a child custody dispute is within the sound discretion of the court (see, Kesseler v Kesseler, 10 NY2d 445, 452, rearg denied 11 NY2d 721, mot to amend remittitur granted 11 NY2d 716; Family Ct Act § 251). There is nothing in the record to indicate that the child "displayed emotional problems which would make the assistance of psychological experts necessary” (Mascoli v Mascoli, 132 AD2d 653, 654; see, Matter of Clark v Dunn, 195 AD2d 811, 814; cf., Giralda v Giraldo, 85 AD2d 164). (Appeal from Order of Onondaga County Family Court, Buck, J.—Custody.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.